FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-2084
                 _____________________________

SCOTT AMMONS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Baker County.
James M. Colaw, Judge.

                        August 16, 2018


B.L. THOMAS, C.J.

     Appellant was charged as a principal for trafficking in
methamphetamine under sections 777.011 and 893.135, Florida
Statutes. To sustain his conviction as a principal, the State was
required to establish that Appellant “intend[ed] that the crime be
committed and do some act to assist the other person in actually
committing the crime.” Staten v. State, 519 So. 2d 622, 624 (Fla.
1988) (emphasis added); Evans v. State, 643 So. 2d 1204, 1205-06
(Fla. 1st DCA 1994) (“To secure a conviction on an aider and
abettor theory, the state must establish (1) that the defendant
helped the person who actually committed the crime by doing or
saying something that caused, encouraged, incited or otherwise
assisted that person to commit the crime; and (2) that the
defendant intended to participate in the crime.”) (emphasis
added)). We review the evidence in a light most favorable to the
State, including construing all inferences in favor of the State.
Lynch v. State, 293 So. 2d 44 (Fla. 1974).

     There was legally sufficient evidence to submit to the jury
that Appellant “intended to participate in the crime,” Evans, 643
So. 2d at 1206, including Appellant’s post-arrest admission that
he and the other suspects should not have completed the drug
transaction. But there was not sufficient evidence that Appellant
did some act to assist in the commission of the crime. Theophile
v. State, 78 So. 3d 574, 577 (Fla. 4th DCA 2011). Thus, under our
de novo review of the trial court’s ruling denying Appellant’s
motion for judgment of acquittal, Jones v. State, 790 So. 2d 1194,
1196 (Fla. 2001) (en banc), we reverse Appellant’s conviction as a
principal under section 777.011, Florida Statutes. Based on our
decision, we need not address the other issues raised by
Appellant.

   REVERSED and REMANDED with directions to discharge
Appellant.

LEWIS and MAKAR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Quentin Humphrey,
Assistant Attorney General, Tallahassee, for Appellee.




                                2